Citation Nr: 1726682	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-17 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the claim seeking service connection for major injury to head, neck, and upper back (claimed as neck condition).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California.  In that decision, the RO denied the Veteran's petition to reopen his claim for service connection for the neck condition on the basis that the evidence submitted was not new and material.  The RO also issued a decision in October 2012, again denying reopening the claim.  The Veteran filed a notice of disagreement (NOD) with this decisions in October 2012, and perfected a timely appeal of these claims in June 2013.  During the appeal period of the 2011 decision, additional evidence was added to the record relevant to the claim. The appeal period was thus tolled until the VA addressed that evidence.  See Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  Thus it is the 2011 decision on appeal.  

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge in December 2016. A transcript of the hearing has been associated with the claims file.

Lastly, the Veteran submitted additional evidence to the Board after the appeal was certified to the Board. The submission of such evidence was accompanied by a waiver of RO consideration. 38 C.F.R. § 20.1304 (c) (20165).


FINDINGS OF FACT

1. An unappealed August 2005 rating decision denied service connection for major injury to the head, neck and upper back on the basis that the record did not reflect any evidence of any injury to the head, neck or upper back in service.

2.  Additional evidence received since the August 2005 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claims seeking service connection for a major injury to the head, neck and upper back, and raises a reasonable possibility of substantiating the claims of service connection for this disability.

3.  The Veteran's neck disorder, diagnosed as cervical radiculopathy and cervical degenerative disk disease, did not have its onset during his active service, did not manifest during his active service, and was not caused by his active service; arthritis in the cervical spine did not manifest within the first post service year.  


CONCLUSIONS OF LAW

1. The August 2005 rating decision which denied service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2016). 

2. The evidence received subsequent to the August 2005 rating decision is new and material, and the previously denied claim for service connection for cervical spine is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016). 

3. The criteria for service connection for a cervical spine disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). VA provided adequate notice with regard to the issue on appeal in letters sent to the Veteran in July 2010 and September 2012. 

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

Here, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran's service, VA, and private medical records, as well as records issued from the Social Security Administration (SSA) have been retrieved and associated with the claims file. Throughout the appeal, the Veteran either submitted relevant medical records issued by his private treatment providers, or completed the medical release forms in an effort to assist the Board in retrieving these records. Using the completed medical release forms, the Board did obtain pertinent medical records issued by the Veteran's specified treatment providers, and following his December 2016 hearing, he obtained and submitted additional medical records he believed to be pertinent to his claims waiving AOJ review of this evidence.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained. 

The Board has considered whether a VA examination was required in connection with the Veteran's claim under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A (d) and by regulation found at 38 C.F.R. § 3.159 (c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). The evidence of record is such that the duty to obtain a medical examination was not triggered in this case because the evidence does not establish a relevant in-service event, injury, or disease or manifestation of a relevant disease during an applicable presumptive period.  

Here, the Veteran has reported that he has experienced pain in his neck and upper back pain since an injury during active service.  However, as described in detail below, the Board finds that the Veteran's statements are not credible with respect to his reports such injury.  In this regard, the service treatment records are absent any evidence of problems associated with the head, cervical spine and/or upper back, and at the January 1966 discharge examination, the clinical evaluation of the head, face, neck and scalp was shown to be normal, and the Veteran denied a history of frequent or severe headaches, arthritis or rheumatism, or bone, joint, or other deformity in his medical history report.  

In addition, there is no probative medical evidence of record relating the Veteran's cervical spine disability to active service.  Although the Veteran submitted two opinions from his private physicians which did relate his cervical spine disability to his period of service, the Board does not find these opinions to be of probative value, the reasons of which will be discussed in greater detail in the Analysis section below.  Furthermore, the medical evidence of record reflects that the first complaints and diagnosis of a cervical spine disability were not made until 2003, thirty-seven years after the Veteran's separation from service.  Therefore, as there is no in-service event, injury, or disease and no credible evidence of chronic symptoms since service, a VA examination and opinion is not required.  See 38 C.F.R. § 3.159 (c)(4)(i); See Duenas v. Principi, 18 Vet. App. 512, 519 (2004); (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Claim to Reopen

The Veteran contends that his current neck disability was incurred in service as a result of an in-service injury.  By way of the August 2005 rating decision, the RO denied the claim seeking service connection for major injury to the head, neck and upper back.  The Veteran was notified of this decision and of his appellate rights and a copy of the notification was provided to his representative; however, he did not submit a notice of disagreement with this decision.  Thus, the August 2005 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In general, rating decisions that are not timely appealed to the Board become final. See 38 U.S.C.A. § 38 U.S.C.A. § 7105(d)(3).  In July 2010, the Veteran sought to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156 (a). 

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.

As noted above, in the August 2005 rating decision, the AOJ denied service connection for major injury to head, neck and upper back on the basis that the evidence did not reflect that said injury was incurred in service.  In this regard, the service treatment records did not show any evidence of any injury to the head, neck or upper back in service, and without any medical evidence of an incident during service, an opinion relating said disability to service was "immaterial." Evidence received since the August 2005 rating decision includes VA treatment records dated from June 2006 to December 2016; a May 2012 letter issued by the Veteran's private physician, M.B., M.D.; private medical records issued from Palomar Medical Center, University of California (UC) San Diego Health, and Sharp Memorial Hospital; medical and administrative records issued from the Social Security Administration (SSA); photocopies of photographs of the Control Tower Cannon Air Force Base where the Veteran maintains he worked at during service; and the December 2016 hearing transcript.

A March 2012 submission by the Veteran included copies of photographs of the Control Tower Cannon Air Force Base in Clovis, New Mexico, where the Veteran claims to have been stationed at between April to November 1965 , as well as a copy of a photograph of what appears to be a fire truck.  In the corner of this picture, the Veteran, in his own hand-writing, drew an arrow towards something in the picture, and indicated that that was the fire he was responding to at the time of his injury.  In the May 2012 opinion, Dr. B. noted that the Veteran had been a patient of his at the VA clinic in Escondido since 2009, and he was currently receiving treatment for his chronic neck pain.  Dr. B. acknowledged the Veteran's contentions that he had been experiencing pain since his discharge from the Air Force in 1966, as well as his contentions that he had reportedly been struck by a high pressure water turret in 1965, and the force of the stream hit his neck and upper back.  According to Dr. B., based on the Veteran's contentions, it is more likely than not that this in-service injury contributed to the Veteran's current neck disability.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

In light of the holding in Shade, the Board finds the March 2012 submission of the Veteran, which included a photograph depicting an image of what appeared to be the fire the Veteran had been responding to at the time of his injury; as well as the May 2012 letter from Dr. B., to be new and material evidence within the provisions of 38 C.F.R. § 3.156.  Specifically, the Board finds that the March 2012 submission to be relevant in establishing the possibility of an in-service occurrence, and the May 2012 letter is relevant in establishing that the Veteran's neck condition was either incurred in service, or etiologically related to an in-service injury.  Both the March 2012 submission and the May 2012 report were not of record at the time of the August 2005 rating action, and relate to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim seeking service connection for a cervical spine condition. 


III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest during service or to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.303 (b), 3.307, 3.309 (2016).  

The Veteran contends that he was a member of the crash rescue fire department in service, and in May 1965, while participating in a pit fire exercise, he was struck on the back of the head by a stream of foam coming from an unmanned turret which knocked him down to the ground and knocked his helmet off.  The Veteran states that he has experienced neck problems, headaches, and upper back pain since this in-service incident, and relates his current neck disability to his in-service injury.  He contends that after this injury, his military occupational specialty was changed to that of clerical assistant.  See March 2005 and July 2010 Statement of Veteran.  

Review of the service treatment records is negative for any complaints of, or treatment for a head, neck or back injury.  At the January 1965 enlistment examination, the clinical evaluation of the head, face, neck and scalp was shown to be normal, and the Veteran denied a history of frequent or severe headaches, arthritis/rheumatism, or bone, joint, or other deformity.  The remainder of the service treatment records reflects treatment for various health ailments, to include gastrointestinal pain, a left elbow contusion, and coarctation of the aorta, but is absent any indication, evidence or complaints of a head or neck injury.  At the January 1966 discharge examination, the clinical evaluation of the head, face, neck and scalp was shown to be normal, and the Veteran denied a history of frequent or severe headaches, arthritis or rheumatism, or bone, joint, or other deformity in his medical history report.  The Veteran mostly reported a history of nervous trouble, depression and excessive worry at the time of his separation from service.  

Treatment records issued from Escondido Imaging Center, and dated in February 2003, reflect that the Veteran underwent a magnetic resonance imaging (MRI) of the cervical spine, the results of which revealed an impression of severe central canal stenosis at C3-4 due to left paracentral disc protrusion resulting in ventral spinal cord compression on the left; moderate central canal stenosis at C4-5; and mild central canal stenosis at C6-7 and C5-6.  Report of the February 2004 thoracic spine MRI reflects an impression of persistent stable disc protrusions at T6-7 and T8-9 mildly compressing the ventral spinal cord at these levels.  The February 2004 lumbar spine MRI was shown to be normal.  

In a letter dated in December 2004, the Veteran's physician, N.T., M.D., wrote that she had been the Veteran's primary physician for a number of years, and throughout these years, the Veteran has experienced recurring problems with his upper back and neck.  It was noted that that the Veteran underwent physical therapy numerous times and underwent surgery to help alleviate these symptoms.  According to Dr. T., although his neck problems have been exacerbated by a couple of accidents, "the underlying problem is that he has degenerative bone problems in his neck and upper back."  According to Dr. T., there is a high probability that the Veteran's degenerative bone problems is a direct result of the accident the Veteran was involved in in 1965 while fighting a pit fire wherein he was struck from behind in the neck by a large stream from a turret from the fire truck.  

In an undated statement, which was date-stamped as received at the RO in January 2005, the Veteran's father, J.L., wrote that his son joined the U.S. Air Force in February 1965, and following basic training, he was assigned to the Crash Rescue Fire Department at Cannon Air Force base.  According to J.L., in the middle of 1965, while fighting a pit fire, his son was struck in the back of the neck and upper back by the stream of an unmanned turret.  J.L. noted that after the Veteran's discharge from service, he drove him to the VA hospital in Phoenix on numerous occasions for upper back/neck problems and dizzy spells, and the Veteran had has "degenerative bones in his neck and upper back."  

In another undated statement that was scanned into the VBMS electronic claims file in January 2005, the Veteran's friend and co-worker, R.A., wrote that he had known the Veteran since the mid 1970's, and during this time, the Veteran had constant problems with his upper back and neck.  

VA treatment records dated in June 2006 reflect that the Veteran presented with complaints of neck pain and had been following up with local specialists.  It was noted that the Veteran had a fusion at C3-4 and did well afterwards.  It was noted that in December 2005 the Veteran was involved in a motor vehicle accident wherein his car was rear-ended and had experienced pain in his neck since.  It was further noted that the January 2006 MRI of the neck showed central canal stenosis at C5-7.  Subsequent VA treatment records dated in 2009 through 2011 reflect the Veteran's ongoing complaints of, and treatment for his neck condition and the symptoms associated thereto.   

The Veteran also submitted numerous private medical records issued from UC San Diego Health, Sharp Healthcare Memorial Hospital, Escondido Imaging Center, and Palomar Healthcare - all of which reflect that he underwent ongoing treatment for his cervical spine condition.  An August 2006 operative report issued from UC San Diego Health reflects that the Veteran had a preoperative diagnosis of a herniated disk at C4-5 and C6-7, status post anterior cervical discectomy and fusion at C3-4.  The report reflects he underwent an anterior cervical exposure from C3 to C7; an exploration of fusion at C3-4; an anterior cervical discectomy at C4-5; an anterior cervical discectomy at C6-7; an anterior instrumentation from C4-C5; and an anterior instrumentation from "C6-year-old C7."  

Treatment records issued from his private physician, S.K., M.D., at Sharp Healthcare Memorial Hospital, and dated in November 2007, reflect that the Veteran was receiving follow-up treatment for his neck and arm pain. It was noted that he had undergone a number of previous cervical operations with different physicians, and was found to have degeneration of the disk space between his two fusions of T5-6.  He was diagnosed with having cervical radiculopathy and cervical degenerative disk disease.  During a December 2007 treatment visit with R.B., M.D., the Veteran stated that he was hit by a truck while riding.  According to the Veteran, he experienced a great deal of back pain following this accident, and underwent a lengthy course of physical therapy following this incident.  Although his back pain resolved following physical therapy, in December 2006, he was rear-ended by another car, and experienced significant back pain following this motor vehicle accident.  The Veteran claimed that since this incident he had experienced gradually increasing thoracic pain.  He also reported a history of ongoing neck pain and provided a recitation of the surgical procedures he had undergone for the cervical and thoracic spine throughout the years.  Based on his discussion with, as well as his evaluation of the Veteran, and his review of the Veteran's medical records, Dr. B. diagnosed the Veteran with chronic mid-thoracic back pain, of uncertain etiology, but was possibly due to myofascial pain.  A January 2008 treatment report from Sharp Memorial Hospital reflects a preoperative diagnosis of cervical psuedoarthritis, and further reflects that the Veteran underwent a posterior cervical arthrodesis procedure at C3 through C7, a placement of segmental lateral mass screw and pedicle screw sensation fixation at C3 through C7, and an intraoperative use of fluoroscopy.  

In a May 2012 letter, the Veteran's physician, M.B., M.D., wrote that the Veteran had been a patient of his at the VA clinic in Escondido since 2009, and was currently under treatment for chronic neck pain.  Dr. B. acknowledged the Veteran's reports that he was struck by a high pressure water turret while in service, and had been experiencing ongoing neck pain since his discharge from the Air Force in 1966.  According to Dr. B., it is more likely than not that the Veteran's in-service injury has contributed to his current condition.  

The Veteran's SSA records reflect that in the Physical Residual Functional Capacity Assessment, the Veteran had a primary diagnosis of status post cervical fusions and a secondary diagnosis of thoracic spondylosis.  The March 2008 Disability Determination and Transmittal Form reflected a primary diagnosis of disorders of the back (discogenic and degenerative).  

VA treatment records dated from June 2012 to February 2016 reflect that the Veteran continued to receive treatment and care, and undergo diagnostic tests to monitor his cervical spine condition, and to help manage his symptoms.  A September 2012 cervical spine computed tomography (CT) report reflects that the Veteran had been involved in another MVA several days prior, and had experienced additional neck pain since.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a cervical spine disorder and/or any major injury to the head, neck and upper back.  At the outset, the Board does not find the Veteran's allegations and reported history to be credible.  Credibility is an adjudicative, not a medical determination. The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As will be discussed further below, in this case, the Veteran's statements are wholly inconsistent with his reports made at separation from service and with his service treatment records which appear complete.  Therefore, because the Veteran's statements are directly refuted by other evidence, the Board finds that the Veteran's allegations have limited, if any, probative value. 

First, as noted above, the Veteran's service treatment records are absent any complaints of, or treatment for, a head, neck, or upper back injury.  These records are also negative for any diagnosis of a head or cervical spine disability in service.  In light of these findings, it cannot be said that any type of head, neck or upper back condition, was factually shown during service.  Significantly, the Veteran reported numerous injuries and aliments during service, for example, in November 1965 he reported that he fell out of his bunk and struck his left elbow.  If he had suffered an injury of the neck or head as he now asserts, it is highly likely that he would have reported it and it would have been recorded in the service treatment records.  See Buczynksi v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed.R.Evid. 803 (7) for the proposition that the absence of an entry in records can be used to prove a fact if the records would normally contain such entry);  see also Kahana v. Shinseki, 24 Vet. App. 428, 440   (2011 ) (J. Lance concurring) (explaining that the Board may make an inference from silence in a record if the record is complete and it would normally contain an entry for the report of symptoms, disease, or injury, if such had occurred).


In addition, there is no evidence that the first manifestation of degenerative changes in the cervical spine occurred within the first post-service year after the Veteran's discharge from service in February 1966, nor has the Veteran so contended.  As such, service connection on a presumptive basis is not warranted for this disability.  

Indeed, the Board further observes that the post-service record on appeal is similarly negative for any findings of complaints or diagnosis of, or treatment for, a cervical spine disability until many decades after service.  In fact, the first post-service medical evidence of record which reflects a diagnosis of a cervical spine condition is the February 2003 MRI report, nearly thirty-six years after his alleged injury, and thirty-seven years after his separation from service.  The first post-service evidence of record reflecting the Veteran's complaints of a cervical spine condition is his January 2005 Application for Compensation and/or Pension, which is dated nearly thirty-nine years after his separation from service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  

In this case, the Veteran clearly has a current disability of the cervical spine reflected in the diagnoses of cervical radiculopathy and cervical degenerative disk disease.  As previously discussed, the preponderance of evidence shows that the Veteran had no relevant injury occurred during service. The remaining question, therefore, is whether there is medical evidence of a relationship between the current disabilities and military service. 

In this regard, the competent and probative medical evidence of record does not relate the Veteran's neck condition to his service.  The Board acknowledges the December 2004 letter issued by Dr. T., and the May 2012 letter issued by Dr. B., both of which relate the Veteran's current cervical spine disorder to his reported in-service injury.  The Board finds these opinions to be without probative value because they depend on an in-service injury that the Board has concluded did not occur.  First, both opinions are clearly based solely on the Veteran's reported history, since there is no actual objective evidence of a head, neck and/or upper back injury during service or of continuity of symptomatology thereafter.  The fact that both physicians accepted the Veteran's statements as to the relationship between his complaints of neck pain and a reported in-service injury is irrelevant because, in this case, for the reasons discussed above, the Board concludes that the Veteran's reported history is not credible and not probative evidence. The probative value of a medical opinion is significantly lessened to the extent it is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  Reliance on a Veteran's statements renders a medical report incredible only if the Board rejects the statements of the Veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Both these opinions are outweighed by the contemporaneous evidence, which is negative for any signs, notations or complaints of a neck, head or upper back injury and/or symptoms associated with a neck, head or upper back injury.  The Board may reject a medical opinion that is based on facts provided by a Veteran that have been found to be inaccurate because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Therefore, the Board finds that the December 2004 and May 2012 medical opinions to be insufficient to grant the claim and of little probative value in this matter.

To the extent the Veteran is claiming continuity of symptoms of neck pain since service, he is competent to do so. However, his statements are not of any significant probative value.  As discussed above, the service treatment records are absent for any notation or documentation of complaints regarding any head, neck or upper back pain or injury, and the earliest post-service evidence of record demonstrating a diagnosis of a cervical spine disorder is the February 2003 MRI report, thirty-seven years after his period of service, which reflected diagnoses of severe central canal stenosis at C3-4 due to left paracentral disc protrusion resulting in ventral spinal cord compression the left; moderate central canal stenosis at C4-5; and mild central canal stenosis at C6-7 and C5-6.  The earliest post-service record reflecting the Veteran's complaints of neck problems is the January 2005 claim, thirty-nine years after his separation from service.  It is clear that continuity of symptomatology is not established based on clinical evidence alone.  In the absence of any objective evidence to support complaints of continuity of symptomatology in the passing years since service, the initial demonstration of the disability at issue, thirty-seven years after service, is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

Although the Veteran claims to have had ongoing pain in his neck since service, the evidentiary record available to the Board discloses an approximately thirty-seven year long span without any clinical evidence to support any assertion of an in-service neck injury with a continuity of symptomatology thereafter.  While the Veteran is competent to report what he observed, the Board does not find his recollections to be credible in view of the contemporaneous medical records which refute his assertions, and the absence of evidence supporting his contentions.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Furthermore, the Board finds it likely that if the Veteran had significant symptoms for the many years following service, he would have sought treatment for them closer in time to his separation from service.  Even assuming, arguendo that the Veteran has suffered from pain in his head, neck and/or upper back since service, the record reflects that the Veteran did not mention experiencing any type of neck, head or upper back condition when he filed his initial claims for compensation in September 1969.   The Board finds it likely that if neck and/or upper back pain persisted or a disability of the cervical spine was present, the Veteran would have mentioned this when filing his initial claim for compensation; he did describe another orthopedic disability at that time. (Tellingly, the Veteran filed his claim in January 2005, several years after being involved in a motor vehicle accident in 2001, wherein he was hit by a truck while riding his bicycle.)  This suggests that the Veteran did not have the pertinent symptoms or disability at the time he completed such claims, is significant evidence against a finding that his symptoms were present since service, and tends to show that they began many years after service.  Therefore, service connection on the basis of continuity of symptomatology is denied.

Accordingly, the Board concludes that the preponderance of the evidence is against finding that service connection is warranted for the Veteran's current cervical spine disorder on a direct basis or a presumptive basis.  Hence, the appeal must be denied.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a neck condition is reopened.

Entitlement to service connection for a neck condition is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


